 
EXHIBIT 10.14

CONSULTING AND SERVICES AGREEMENT
 
 
This Consulting and Services Agreement (this “Agreement”) is entered into as of
March 1, 2018, among (a) Visualant, Incorporated, a Nevada corporation with its
principal place of business located at 500 Union Street, Suite 810, Seattle, WA
98101 (the “Company”), and (b) Blaze, Inc. a Delaware corporation, with its
principal place of business located at 201 Galer St., Seattle, WA 98109
(“Blaze”), and Phillip A. Bosua, an individual residing at 201 Galer St.,
Seattle, WA 98109 (“Bosua”). Blaze and Bosua are sometimes referred to herein
collectively as the “Consultants.”
 
RECITALS
 
A. Pursuant to a letter agreement executed in July 2017 (the “Letter
Agreement”), the Consultants have been performing certain services for the
Company in exchange for the consideration described in the Letter Agreement. For
purposes of this Agreement, the “Effective Date” shall mean the date the Letter
Agreement was executed, which coincides with the period during which the
Consultants have been providing services to the Company.
 
B. Pursuant to the Letter Agreement, 50,000 shares of the Company’s common stock
(the “Common Stock”) have been issued to Bosua and an additional 50,000 shares
of Common Stock will be issued to Bosua. All rights of the Consultants to the
remaining 100,000 shares under the Letter Agreement are being forfeited in
consideration of the arrangement contemplated by this Agreement and in separate
agreements between the Company and Bosua.
 
C. This Agreement is intended to encompass the entire agreement of the parties
during the Term (as defined below).
 
AGREEMENT
 
1. Engagement of Consultants. Subject to the terms and conditions of this
Agreement, the Company hereby engages the Consultants as independent contractors
to perform the services set forth herein, and the Consultants hereby accept such
engagement.
 
2. Services and Duties. The Consultants will perform services as requested from
time to time by the Company (the “Services”). Completeness of work product shall
be determined by the Company, and the Consultants agree to make all revisions,
additions, deletions, or alterations as reasonably requested by the Company.
 
3. Term. The term of this Agreement shall be deemed to have commenced on the
Effective Date and shall continue in full force and effect through the earlier
of (a) completion of the Consultants’ respective duties under this Agreement or
(b) termination of this Agreement in accordance with Section 10 below. The
Agreement may be extended thereafter by written agreement of all the parties.
 
4. Compensation. The compensation payable by the Company to Blaze shall be as
agreed separately in writing by all the parties to this Agreement.
 
 
1

 
 
5. Written Reports. The Company may request that project plans, progress reports
and a final results report be provided by the Consultants on a periodic basis.
The results report shall be in such form and setting forth such information and
data as is reasonably requested by the Company.
 
6. Intellectual Property; Related Matters. Except as otherwise set forth in this
Agreement or in a separate agreement signed by the parties hereto, any and all
inventions, discoveries, developments and innovations (the “Intellectual
Property”) of the parties shall be subject to the following terms:
 
a.
Any Intellectual Property conceived by the Company prior to the Term, whether or
not utilized by the Consultants in rendering the Services, shall remain the
property of the Company.
 
b.
Any Intellectual Property conceived by the Consultants prior to the Term,
whether or not utilized by the Consultants in rendering the Services, shall
remain the property of the Consultants.
 
c.
Any Intellectual Property conceived by the Consultants or the Company during the
Term, and utilized by the Consultants in rendering the Services, shall be
jointly owned by the Consultants and the Company.
 
7. Confidentiality. The parties have executed a Mutual Non-Disclosure Agreement
with an effective date of on or about August 23, 2017 (the “Mutual NDA”). The
parties agree that the Mutual NDA shall remain in full force and effect in
accordance with its terms.
 
8. Prohibition Against Insider Trading. The Consultants hereby acknowledge that
each of them are aware, and further agree that Blaze will advise those of its
directors, officers, employees, and agents who may have access to non-public
information about the Company, that US securities laws prohibit any person who
has material, non-public information about a company, from purchasing or selling
securities of such a company or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.
 
9. Conflicts of Interest; Non-hire Provision. The Consultants each represent
that they are free to enter into this Agreement and that this engagement does
not violate the terms of any agreement between either of the Consultants and any
third party. Further, neither of the Consultants, in rendering the Services,
shall utilize any invention, discovery, development, improvement, innovation, or
trade secret which it does not have the legal right to so utilize. During the
Term, Blaze shall cause its employees, contractors, and agents to devote as much
of their productive time, energy and abilities to the performance of their
duties hereunder as is necessary to perform the required Services in a timely
and productive manner. Notwithstanding the foregoing, Blaze is expressly free to
perform services for other parties while performing the Services for the
Company.
 
10. Termination. The Company, on the one hand, and the Consultants on the other
hand, may terminate this Agreement for any reason upon 15 days’ written notice.
 
 
2

 
 
11. Independent Contractors. This Agreement shall not render either of the
Consultants an employee, partner, agent of, or joint venturer with the Company
for any purpose. The Consultants are and will remain independent contractors to
the Company. The Company shall not be responsible for withholding taxes with
respect to either Consultant’s compensation hereunder. The Consultants shall
have no claim against the Company hereunder or otherwise for vacation pay, sick
leave, retirement benefits, social security, worker’s compensation, health or
disability benefits, unemployment insurance benefits, or employee benefits of
any kind.
 
12. Successors and Assigns. All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, and permitted successors and assigns. Consultants may not assign
this Agreement without the prior written consent of the Company, which consent
shall not be unreasonably withheld.
 
13. Choice of Law. The laws of the state of Washington shall govern the validity
of this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties hereto and any disputes under this agreement
are subjected to the exclusive jurisdiction of the courts of the State of
Washington.
 
14. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given upon
personal delivery; upon confirmed transmission by electronic mail; or upon
deposit with the United States Post Office, by first-class mail, postage
prepaid, or otherwise delivered by hand or by messenger, addressed to the
parties at the addresses set forth in the introductory paragraph of this
Agreement, or at such other address as either party shall have furnished to the
other.
 
15. Modification or Amendment. No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.
 
20.   Entire Understanding. This Agreement (together with the Mutual NDA)
constitutes the entire understanding and agreement of the parties, and any and
all prior agreements, understandings, and representations (including but not
limited to the Letter Agreement) are hereby terminated and canceled in their
entirety and are of no further force and effect.
 
21.     Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
(signature page follows)
 
 
 
 
 
 
 
 
 
 
 
3

 
 
 
VISUALANT, INCORPORATED
 
 
By

/s/ Ronald P. Erickson
Ronald P. Erickson
CEO
 
BLAZE INC.
 
 
By

/s/ Jeris K. Bosua
Jeris K. Bosua
Chief Executive Officer
 
PHILLIP A. BOSUA
 
 
/s/ Philip A. Bosua
[Signature]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4
